NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT
                        ___________

                             No. 19-1081
                             __________

                        ALBERT ROBINSON,
                                    Appellant

                                   v.

       SECTION 23, PROPERTY OWNER’S ASSOCIATION, INC.;
KEATHEL CHAUNCEY, Esq. as Trustee; FRESH LEGAL PERSPECTIVE PL;
      ELLIE TENG; SCOTT HUNDLEY; ZACHARY HEATHCOTE;
   SUZANNE BARNHART; STAN WISNIEWSKI; BRUCE EMERSON;
 BONAFIDE PROPERTIES, LLC; JAMES SHAEFER; JOHN MCNAMARA;
        STEVEN JOSEPH BUTCHER; JAMIE ELAINE MILLER;
     DAVID MELVIN; DEVIN CRAIG SHULER; JASON MATLOY;
   DAVID KEITH OAKS; AUTO OWNERS INSURANCE COMPANY;
  THE LAW FIRM OF HENDERSON, FRANKLIN, STARNES & HOLT;
   RICHARD BARTON AKIN, II, Esquire; MICHAEL PAUL VERSNIK;
     JANE AND JOHN DOE HERNANDEZ; PATRICIA SCHAEFER;
      CHELSEA SMITH-SCOTT; CURTRIGHT COLLINS TRUITT;
  JOHN DOE THIEF; THE LAW FIRM OF CURTRIGHT C. TRUITT PA
              ____________________________________

            On Appeal from the United States District Court
                     for the District of New Jersey
                (D.C. Civil Action No. 1:16-cv-09384)
              District Judge: Honorable Noel L. Hillman
             ____________________________________

           Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                         September 23, 2019

       Before: KRAUSE, SCIRICA and NYGAARD, Circuit Judges

                 (Opinion filed: September 25, 2019)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Albert Robinson alleges that he is a Texan living in Georgia. He filed in the

United States District Court for the District of New Jersey an amended complaint naming

as defendants a collection of Florida-based law firms and lawyers, as well as other

Florida-based individuals and entities (collectively, “Defendants”).1 Robinson purported

to raise claims under the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

various federal civil rights statutes, Florida’s “Civil Remedies for Criminal Practices

Act,” and unspecified state tort and contract law.

       The animating theory of Robinson’s claims is that Defendants “set about

fraudulently exploiting the Plaintiff, his family, numerous elderly handicapped seniors,

banks and the federal government in a criminal scheme that has been in effect for 20

years,” resulting in the foreclosure and ultimate sale of his mother’s home in Punta

Gorda, Florida. Robinson alleged that many of his personal belongings (e.g., “firearms

and ammunition,” “prototypes”) were taken during the foreclosure process. He also

alleged that Defendants interfered with his many business ventures (e.g., “The Plaintiff


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Three of the Defendants are based outside of Florida. Specifically, Robinson alleged
that defendant Zachary Heathcote is a citizen of North Carolina, that defendant Steven
Joseph Butcher is a citizen of Washington, and that defendant Auto-Owners Insurance
Company “is a corporate resident of the State of Michigan.”

                                             2
was engaged in supplying police equipment to the Republic of Trinidad & Tobago Police

Force to fight in the war on drugs.”).

       Just about all of the Defendants moved to dismiss Robinson’s action for lack of

personal jurisdiction. And the District Court determined that it could not, consistent with

due process, exercise personal jurisdiction in this case.

       The District Court accurately surveyed the law of personal jurisdiction, including

the “minimum contacts” standard from International Shoe Co. v. Washington, 326 U.S.
310, 316 (1945), and the tests for “general” and “specific” jurisdiction. Cf. Bristol-Myers

Squibb Co. v. Superior Court of Cal., San Francisco County, 137 S. Ct. 1773, 1779–80

(2017). The District Court concluded that Robinson failed to show that any of the

Defendants “had or has any contact with New Jersey whatsoever, let alone ‘minimum

contacts.’” DC Op. at 11. The District Court concluded as well that Robinson had “failed

to provide any proof that his claims are related to or arise out of activities by Defendants

that took place in New Jersey, and he has failed to provide any proof that Defendants

have conducted ‘continuous and systematic’ business activities in New Jersey.” DC Op.

at 11; see also DC Op. at 11 (“Defendants are all Florida or out-of-state individuals or

entities involved in the alleged fraud scheme that arose in Florida and allegedly

victimized Plaintiff in Florida by depriving him of a tenancy in his mother’s Florida

home.”).

       The District Court rejected Robinson’s various arguments in opposition to

dismissal. For instance, the District Court rejected the argument that personal jurisdiction

could be conferred on Defendants either because Robinson’s mother currently resides in

                                              3
New Jersey, or because she had filed for Chapter 7 bankruptcy in New Jersey and had

identified the Florida property as an asset in her bankruptcy schedules.2 In addition, the

District Court rejected Robinson’s argument that Defendants had agreed to personal

jurisdiction by virtue of a so-called “Terms and Conditions” document created solely by

Robinson that he had displayed at the entrance to his mother’s home in Florida.

       The District Court then turned to a motion for sanctions against Robinson under

Fed. R. Civ. P. 11, filed by several Defendants. Earlier in its opinion, the District Court

had observed that Robinson filed many cases involving his mother’s Florida residence

“against the same Defendants here and others in Florida state court, the Middle District of

Florida, the Southern District of Florida, and New Jersey state court.” The results of this

filing fusillade, noted the District Court, included the entry of a litigation-preclusion

order against Robinson in Florida (and perhaps in Texas as well). Based on that litigation

history, Defendants argued in their motion that “Robinson’s decision to bring an action

that is essentially identical to the ones he is barred from bringing in Florida is a clear

attempt to relitigate unsuccessful claims in a new and improper forum.” DC Op. at 21.

       The District Court denied the sanctions motion. The District Court explained that

it could not consider the substance of the sanctions motion because the moving

Defendants had failed to comply with the second of Rule 11(c)(2)’s two procedural




2
 The bankruptcy trustee apparently abandoned the Florida property (as an asset) based
on its “inconsequential value,” due to “the nominal difference between the outstanding
mortgage lien and the property’s value.” DC Op. at 14.

                                               4
requirements, i.e. the requirement “to serve Plaintiff with their motion and provide the

21-day notice period before filing the motion.” DC Op. at 23.

       However, noting that Robinson had recently filed three similar cases in the District

of New Jersey concerning the allegedly massive fraud and conspiracy involving his

mother’s Florida property, the District Court considered whether Robinson’s conduct

made it appropriate to enter a filing injunction using its power under the All Writs Act,

28 U.S.C. § 1651(a).3 The District Court ultimately found that “an injunction against

Plaintiff from litigating his claims concerning the money laundering fraud scheme against

any defendant he believes is liable for that scheme without first obtaining permission

from this Court may be warranted.” DC Op. at 28.

       Accordingly, in addition to dismissing Robinson’s case for lack of personal

jurisdiction, the District Court ordered Robinson to show cause why a filing injunction

should not be entered. Robinson responded to the show-cause order only by rehashing

his arguments regarding personal jurisdiction. Robinson then appealed.4




3
  The three similar cases that Robinson filed in the District of New Jersey are (1) the
instant one, (2) a case that Robinson ultimately dismissed voluntarily, and (3) a case that
is the subject of a separate appeal by Robinson (C.A. No. 19-1310).
4
 After Robinson filed his Notice of Appeal, the District Court entered an order imposing
on him the filing injunction described in the order dismissing the case. Robinson did not
appeal the filing injunction order, nor did he attempt to challenge it in his opening brief,
so we will not review it.

                                             5
       We have jurisdiction under 28 U.S.C. § 1291. We review de novo whether the

District Court properly dismissed Robinson’s case on personal jurisdiction grounds. See

Chavez v. Dole Food Co., 836 F.3d 205, 223 n.90 (3d Cir. 2016).

       In arguing that the District Court erred in its analysis of personal jurisdiction,

Robinson initially relies on 18 U.S.C. § 1965, a statute that contains RICO’s venue and

service-of-process provisions. See Br. at 10-11. Robinson argues, specifically, that

personal jurisdiction can be established over defendant David Melvin, Esq.—and thus

over all other defendants—pursuant to § 1965 because Melvin is an attorney that, while

Florida-based, is licensed to practice law in New Jersey.5 Defendants, to the extent they

are participating in this appeal, take the position that we cannot reach the merits of




5
  Under § 1965(a), a RICO action may be filed in any federal district court “in which [a
defendant] resides, is found, has an agent, or transacts his affairs.” A RICO defendant
residing outside of the filing district may by summons (and the aid of a United States
marshal) be haled to court if “it is shown that the ends of justice [so] require,” 18 U.S.C.
§ 1965(b), or instead may be served with other process in any district “in which such
person resides, is found, has an agent, or transacts his affairs,” 18 U.S.C. § 1965(d). For
his specific argument, Robinson relies on the holdings of several courts of appeal that the
foregoing provisions of § 1965 establish that “[w]hen a civil RICO action is brought in a
district court where personal jurisdiction can be established over at least one defendant,
summonses can be served nationwide on other defendants if required by the ends of
justice.” Cory v. Aztec Steel Bldg., Inc., 468 F.3d 1226, 1231 (10th Cir. 2006); see also
PT United Can Co. v. Crown Cork & Seal Co., 138 F.3d 65, 71 (2d Cir. 1998); Butcher’s
Union Local No. 498 v. SDC Inv., Inc., 788 F.2d 535, 538 (9th Cir. 1986); FC Inv. Grp.
LC v. IFX Markets, Ltd., 529 F.3d 1087, 1099-1100 (D.C. Cir. 2008). But see ESAB
Grp., Inc. v. Centricut, Inc., 126 F.3d 617, 626-27 (4th Cir. 1997) (holding that § 1965
abrogates the “minimum contacts” requirement of International Shoe); Republic of
Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 948 (11th Cir. 1997)
(same). For purposes of addressing Robinson’s argument only, we will assume, without
deciding, that Robinson’s reading of § 1965 is the correct one.

                                              6
Robinson’s § 1965 argument because it is raised for the first time on appeal. Cf. K.D. ex

rel. Dunn v. Downingtown Area Sch. Dist., 904 F.3d 248, 256 (3d Cir. 2018).

       While Defendants’ position is counterfactual, see, e.g., ECF 31 at 25-27; ECF 81-

1 at 10; ECF 91-1 at 12; ECF 116 at 9-11, Robinson’s argument nevertheless fails on the

merits. The mere fact that Melvin at some point obtained a license to practice law in

New Jersey, unaccompanied by any evidence or indication that he ever practiced law or

otherwise conducted business in New Jersey, is insufficient to demonstrate the “minimum

contacts” required for the District Court to exercise personal jurisdiction. See Katz v.

Katz, 707 A.2d 1353, 1356 (N.J. Super. Ct. App. Div. 1998) (“[D]efendant’s license to

practice law in this state does not afford a basis to exercise in personam jurisdiction over

him in a matter totally unrelated to his professional license. * * * We agree with the

views expressed in Lebkuecher v. Loquasto, [389 A.2d 143, 145 (Pa. Super. Ct. 1978)],

in which the court said ‘[t]he mere possession of a license accomplishes nothing in the

way of pecuniary gain; it only broadens opportunities for such gain. It is the actual

practice of a profession in Pennsylvania and not the possession of the right to practice

that brings a person within the jurisdiction of a ... [c]ourt ....’ ” (collecting cases,

emphasis added, citations omitted)); cf. Wallace v. Herron, 778 F.2d 391, 394 (7th Cir.

1985) (holding that defendant law partners and partnership lacked requisite minimum

contacts with Indiana where sole contact was a partner’s trip to Indiana on one occasion

to take depositions in a case unrelated to the controversy at issue).

       Robinson next argues that the District Court could have exercised personal

jurisdiction over defendant David Oaks, Esq. under the criminal mail fraud statute, see 18

                                                7
U.S.C. § 1341, because Oaks “has been using the U.S. Postal Service to run the fraud

scheme in [New Jersey] for the past twenty five (25) years and has mailed to my Mother

and me, in [New Jersey], material used in [the Florida foreclosure case] to steal our

home.” Br. at 15. Defendants again take the position that this argument is waived due to

Robinson’s failure to raise it below, and Defendants are again incorrect. See, e.g., ECF 31

at 25; ECF 116 at 9. Robinson’s ‘personal jurisdiction via § 1341’ argument, however, is

wholly without merit. See generally Laupot v. Berley, 865 F.2d 255 (4th Cir. 1988) (per

curiam); cf. Wisdom v. First Midwest Bank, of Poplar Bluff, 167 F.3d 402, 408 (8th Cir.

1999) (“[W]e agree with the Fifth and Sixth Circuits and hold that Congress did not

intend to create a private right of action in enacting either the mail or wire fraud

statutes.”).

       Robinson also argues that the District Court should not have dismissed for lack of

personal jurisdiction his action against certain pro se Defendants (“the pro se

Defendants”) who chose to answer the first amended complaint, see ECF 52 (‘Answer’ of

Stanley Wisniewski), or instead filed motions to dismiss that did not clearly raise the

issue of personal jurisdiction, see ECF 95 (‘Motion to Dismiss’ of Devin Craig Schuler);

ECF 102 (‘Motion to Dismiss’ of Jamie Elaine Miller and Steven Joseph Butcher). See

Br. at 15-16. We recognize that “a court may not sua sponte dismiss for want of personal

jurisdiction,” Zelson v. Thomforde, 412 F.2d 56, 59 (3d Cir. 1969), regardless of whether

the plaintiff (like Robinson here) is proceeding in forma pauperis, see Sinwell v. Shapp,

536 F.2d 15, 19 (3d Cir. 1976). That said, we will not send this case back to the District

Court, as the claims against the pro se Defendants are completely lacking in merit. See

                                              8
Bell v. Hood, 327 U.S. 678, 682-83 (1946) (“[A] suit may sometimes be dismissed for

want of jurisdiction where the alleged claim under the Constitution or federal statutes . . .

is wholly insubstantial and frivolous.”).

       None of Robinson’s remaining arguments on appeal persuade us that the District

Court committed reversible error in this case. Accordingly, for substantially the reasons

given in the District Court’s opinion regarding dismissal, we will affirm.




                                              9